The bond, represented by the deposit by Mr. Watkins with the clerk of $125 as a cash bond, was a supersedeas bond as to the judgment enjoining the defendant, Mrs. Smith, in the case of Smith v. Wood, 86 Ga. 214 (197 S.E. 246), from remaining on the land, and was conditioned to pay rent for the period of Mrs. Smith's occupancy of the land, and for the eventual condemnation-money and all costs in the event the appeal should be unsuccessful. The bond had reference only to that particular proceeding and that particular judgment of the court, and upon a reversal by the Supreme Court of that portion of the injunctive order enjoining Mrs. Smith from remaining on the land, the bond became functus officio, and there was no liability thereunder. See Franklin v. Kreigshaber, 114 Ga. 947 (41 S.E. 47). The bond was not conditioned to pay any judgment at the final termination of the case. The judgment rendered upon this bond, against Watkins, was void. He was entitled to a return of the money thus deposited. In the suit by him against the clerk and Mrs. Wood, the plaintiff in the former case, the court erred in finding against Watkins, and ordering the money paid to Mrs. Wood.